This Office Action is in response to the amendment filed on 3/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 3/26/2021, responding to the Office action mailed on 1/22/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 3, and 5 - 36.
Election/Restrictions
Claims 1, 3, 5 - 17, and 32 - 36 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 2/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18 - 31, directed to a process of making an allowable product no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). 
Allowable Subject Matter
Claims 1, 3, 5 - 36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
each of the bit lines comprises first portions which overlap with respective memory cells and a second portion which extends between the respective first portions and the first portions have a line4843-0395-7464.vl2Attorney Docket No.: 017106-0501335Client Reference No.: F1180520US width thicker than that of the second portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404. The examiner can normally be reached on 7 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.USPTO.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/
Examiner, Art Unit 2814 
May 22, 2021